Exhibit 10.1

PURCHASE AGREEMENT

December 6, 2006

Cerus Corporation

2411 Stanwell Drive

Concord, CA 94520

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Purchase Agreement (the “Agreement”) is made as of December 6, 2006
between Cerus Corporation, a Delaware corporation (the “Company”), and the
Investor.

2. The Company and the Investor agree that the Investor will purchase from the
Company, severally and not jointly with the other investors, and the Company
will issue and sell to the Investor, [            ] shares (the “Shares”) of
common stock, par value $0.001 per share (the “Common Stock”), of the Company,
for a purchase price of $6.68 per share. The Investor acknowledges that the
offering of the Shares is not a firm commitment underwriting.

3. The completion of the purchase and sale of the Shares (the “Closing”) shall
occur on the date that the conditions for closing set forth in the Placement
Agency Agreement dated the date hereof by and among the Company, Banc of America
Securities LLC (“BAS”) and Robert W. Baird & Co. Incorporated (collectively, the
“Placement Agents”) have been satisfied or waived by the appropriate party or on
such later date as the parties shall agree in writing (the “time of purchase”).
At the Closing, the Company shall deliver to the Investor the number of Shares
as set forth above in Section 2 as follows (check one):

 

¨ A.    By electronic book-entry at the Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by the Company’s transfer agent (the “Transfer Agent”) to the Investor at the
Closing. No later than one (1) business day after the execution of this
agreement by the Investor and the Company, the Investor shall: (i)    Direct the
broker-dealer at which the account or accounts to be credited with the Shares
are maintained to set up a deposit/withdrawal at custodian (“DWAC”) instructing
the Transfer Agent to credit such account or accounts with the Shares, and (ii)
   Remit by wire transfer the amount of funds equal to the aggregate purchase
price for the Shares being purchased by the Investor to the Company pursuant to
instructions provided to the Investor with this Agreement.



--------------------------------------------------------------------------------

– OR –

 

¨ B.    By delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver the Shares registered in the Investor’s name and address as set forth
below and released by the Company’s transfer agent to the Investor at the time
of purchase directly to the account(s) at BAS identified by the Investor, and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). No later than one business day after the execution of this
Agreement by the Investor and the Company, the Investor shall: (i) notify BAS of
the account or accounts at BAS to be credited with the Shares being purchased by
such Investor and (ii) confirm that the account or accounts at BAS to be
credited with the Shares being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Shares being purchased by the
Investor.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING.

The Company also shall deliver to the Investor and file with the Securities and
Exchange Commission (the “Commission”) a prospectus supplement (the
“Supplement”) with respect to the Registration Statement (as defined below)
reflecting the offering of the Shares in conformity with the Securities Act (as
defined below), including Rule 424(b) thereunder.

4. The Company hereby makes the following representations, warranties and
covenants to the Investor:

(a) The Company is agreeing to issue and sell simultaneously herewith pursuant
to the Registration Statement no less than an aggregate of 3,903,952 shares of
Common Stock pursuant to this Agreement and substantially similar agreements
with other investors.

(b) The Company is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.

(c) The Company has the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary corporate
action on the part of the Company, and no further consent or action is required
by the Company, its Board of Directors or its stockholders. This Agreement has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar law affecting
the enforcement of creditors’ rights generally or by general principles of
equity.

 

2



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby do not
and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation or bylaws, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) to which the Company is a party or by which any property or
asset of the Company is bound or affected or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations) and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, or by which any property or asset of the Company is
bound or affected except in the case of clauses (i), (ii) and (iii), such as
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, financial condition or results of operations of the
Company or materially impair the Company’s ability to perform its obligations
under the Agreement (a “Material Adverse Effect”).

(e) The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of
this Agreement, other than (i) the required filing of the Supplement, (ii) the
required filings with the Nasdaq Global Market and (iii) in all other cases,
where the failure to obtain such consent, waiver, authorization or order, or to
give such notice or make such filing or registration would not, individually or
in the aggregate, have a Material Adverse Effect. For purposes of this
Agreement, “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

(f) The Shares are duly authorized and, when issued, delivered and paid for in
accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of first
refusal. The Company has reserved a sufficient number of duly authorized shares
of Common Stock to issue all of the Shares. At the Closing, the Shares shall
have been listed for quotation on the Nasdaq Global Market.

(g) The Company’s Registration Statement on Form S-3 (No. 333-67286) (including
all information or documents incorporated by reference therein, the
“Registration Statement”) has been declared effective by the Commission and is
effective on the date hereof, and the Company has not received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so. The offering, sale and
issuance of the Shares to the Investor are registered under the Securities Act
by the Registration Statement, and no action taken or omitted to be taken by the
Company shall cause such Shares not to be freely transferable and tradable by
the Investor without restriction. The Shares are being issued as described in
the Registration Statement.

 

3



--------------------------------------------------------------------------------

(h) The Company shall (i) before the Nasdaq Global Market opens on the next
trading day after the date hereof, issue a press release, disclosing all
material aspects of the transactions contemplated hereby and (ii) make such
other filings and notices in the manner and time required by the Commission. The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior, written consent, unless the Company is advised by its counsel
that disclosure of the Investor’s name is required by law, in which case the
Company shall promptly notify the Investor of such disclosure.

5. The Investor hereby makes the following representations, warranties and
covenants to the Company:

(a) The Investor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment. The
Investor is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

(b) The Investor acknowledges that it has had the opportunity to review
(including through availability to it of documents electronically filed by the
Company with the Commission) the basic prospectus included in the Registration
Statement on the date hereof and all documents incorporated therein by reference
(together with the price and amount of Shares sold as described in Sections 2
and 4(a) hereof, the “Disclosure Package”) and the Registration Statement.
Neither any such review nor any other investigation conducted by or on behalf of
the Investor or its representatives or counsel shall modify, amend or affect the
Investor’s right to rely on the truth, accuracy and completeness of the
Disclosure Package and the Company’s representations and warranties contained in
this Agreement.

(c) The Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Shares constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

(d) The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or any of its affiliates and (b) it has no direct affiliation or
association with any NASD member. Exceptions:

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

(e) The Investor shall not issue any press release or make any other public
announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and the Investor or (ii) the Investor is
advised by its counsel (including internal counsel) that such press release or
public announcement is required by law.

 

4



--------------------------------------------------------------------------------

(f) Investor acknowledges that no offer by the Investor to buy Shares will be
accepted until the Company has accepted such offer by countersigning a copy of
this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company (or a
Placement Agent on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until this
Agreement is accepted and countersigned by or on behalf of the Company.

(g) Investor acknowledges that the Company has agreed to the Placement Agents in
respect of the sale of Shares to the Investor and that the Company has entered
into a Placement Agency Agreement, dated December 6, 2006 (the “Placement
Agreement”), with the Placement Agents.

(h) If the Investor is outside the United States, it will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.

(i) The Investor has the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Investor, and no further consent or action is required by the
Investor, its Board of Directors or similar governing body or its stockholders,
members or partners. This Agreement has been duly executed by the Investor and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Investor, enforceable against the Investor in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
law affecting the enforcement of creditors’ rights generally or by general
principles of equity.

6. Subject to the provisions of this Section 6, the Company will indemnify and
hold the Investor and its directors, officers, shareholders, partners, members,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation, that any such Investor
Party may suffer or incur (the “Indemnified Liabilities”) as a result of or
relating to any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement (which shall survive the
Closing and terminate on the first anniversary thereof). The Company shall not
be liable to any Investor under this provision in respect of any Indemnified
Liability if such liability arises out of any misrepresentation by the Investor
in Section 5 of this Agreement or actions taken by such Investor in violation or
contravention of this Agreement. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. If any action shall be
brought against any Investor Party in respect of which indemnity may be sought
pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof

 

5



--------------------------------------------------------------------------------

with counsel of its own choosing. Any Investor Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof (it being understood, however, that the Company shall not be liable for
the expenses of more than one separate counsel (other than local counsel),
reasonably approved by the Company), but the fees and expenses of such counsel
shall be at the expense of such Investor Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Section 6
for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed.

7. Conditions.

(a) The Company’s obligation to issue and sell the Shares to the Investor shall
be subject to: (i) the receipt by the Company of the purchase price for the
Shares being purchased hereunder and (ii) the accuracy of the representations
and warranties made by the Investor and the fulfillment of those undertakings of
the Investor to be fulfilled prior to the Closing.

(b) The Investor’s obligation to purchase the Shares will be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing, and to the condition that the Placement Agents shall not have:
(a) terminated the Placement Agreement pursuant to the terms thereof or
(b) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the other investors of any shares
that they have agreed to purchase from the Company.

8. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law.

9. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature were the original thereof.

10. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement, together with the Supplement (or the
filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of Shares to the
Investor.

 

6



--------------------------------------------------------------------------------

11. In the event that the Placement Agreement is terminated by the Placement
Agents pursuant to the terms thereof, this Agreement shall terminate without any
further action on the part of the parties hereto.

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Signature of Investor:      By:      Print Name:      Title:      Address:     
     Tax ID No.:     

Exact name in which book-entry should be made (if different):
_____________________________________________________

 

AGREED AND ACCEPTED:

Cerus Corporation,

a Delaware corporation

By:      Name:      Title:     

 

7